ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-12-260, concluding that PHILIP N. MULDOON, JR., of TURNERSVILLE, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.4(b)(failure to comply with a client’s reasonable requests for information), RPC 1.5(b) and (c) (failure to communicate the basis or rate of the legal fee in writing and failure to provide a written contingent fee agreement), RPC 5.3(b)(failure to make reasonable efforts to ensure that a nonlawyer’s conduct is compatible with the professional obligations of the lawyer), RPC 5.5(a)(1) and Rule 1:21-lA(a)(3)(practicing law in violation of the rules regulating the legal profession), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that PHILIP N. MULDOON, JR., is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.